Title: To Thomas Jefferson from Albert Gallatin, 1 November 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Nover. 1st 1802
          
          We will send to Mr Steele for his signature all the Warrants bearing date before the 5th of August the day when his absence commenced, and also all the reports on settlements of accounts posterior to that date which may, at any future time, become a subject of controversy, in suits instituted by the United States. It so happens that all those papers, to be sent to him, may, in case of accident, be replaced in the Treasury without any application to officers or persons out of it.
          For a variety of other papers, principally Warrants issued after that date & which are receipted by the parties on the Warrants themselves, it is more eligible that another person should be appointed by you to sign. That appointment must of course take place before Mr Steele’s resignation is accepted; if sent to morrow, Mr Rawn may in the course of that & the ensuing day sign all the papers, and on Thursday Mr S.’s resignation may be accepted. I enclose the rough draught of an authorization to be signed by you, drawn on the model of one heretofore given by Mr Adams; the words between crotchets are the only alterations; whether they are proper you must judge.
          With respect Your obedt. Servt.
          
            Albert Gallatin
          
        